DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 12 and 13 depend upon claim 1, which recites the general formula with an annealed “Cy” group:
[AltContent: arrow]
    PNG
    media_image1.png
    70
    161
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow]The “Cy” bonded ring group appears to be specifically attached at 2- to 3- (or 6- to 7-) bonding positions of a dibenzofuran or dibenzothiophene:
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    143
    477
    media_image2.png
    Greyscale
.
however, claims 12 and 13 contain derivatives having annealed rings that are not attached at these positions and accordingly, compounds within claims 12 and 13 appear to be outside the scope of what is set forth in parent claim 1. For example, rings shown in claim 12 and claim 13 include at least the following:

    PNG
    media_image3.png
    57
    99
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    90
    66
    media_image4.png
    Greyscale
(1- to 2- position bonding of additional “Cy” ring)

    PNG
    media_image5.png
    84
    74
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    94
    91
    media_image6.png
    Greyscale
(3- to 4- position bonding of additional “Cy” ring).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Byun et al. (WO 2019/083167 A1; Note:  A machine translation is attached to this office communication).
Byun et al. discloses compounds that anticipate instant formula (I) (see paragraph 77 beginning at page 10 of the WO document).  At least the following compounds P-22, P-61, and P-72 are set forth (see par. 77, 79):

    PNG
    media_image7.png
    147
    191
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    143
    158
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    136
    192
    media_image9.png
    Greyscale
.
	Regarding claim 2, a heteroaryl group other than the “Cy”-containing group is not required to be present and may be selected as aryl group.  Regarding claims 8-10, L1 and L2 are not required when m and q are zero.
	Regarding the device claims, example devices were made with P-22 and P-61 (see par. 182) as a layer between electrodes (see par. 166, 167, 182).   The “light emitting auxiliary layer” discussed by WO ‘167 is considered to meet the structural limitations of a device as claimed in claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2007/0278938 A1).
Regarding instant formula (I) of instant claims 1 and 14, Yabunouchi et al. teaches compounds according to the following formula (1) for an organic EL device (see par. 11):

    PNG
    media_image10.png
    113
    431
    media_image10.png
    Greyscale
.
At least one of Ar1 to Ar4 may be the following formula (3):

    PNG
    media_image11.png
    224
    435
    media_image11.png
    Greyscale
.
The integers a, b, f, g and h are defined in par. 11.  Integer i is 1 and X may be selected as oxygen or sulfur (see par. 11 and claim 1 on page 46).  In formula (3), multiple R4s and R5s “may be combined with each other to form a cyclic structure of a saturated or unsaturated five-membered or six-membered ring which may be substituted” (see par. 11).  Where both plural R4s form a further six-membered ring reads upon a naphthobenzofuran group.  Ar1 to Ar4 that are not formula (3) may be a substituted or non-substituted aryl or heterocyclic group (see par. 11-12 and claims 1, 2, and 5).
	While Yabunouchi does not exemplify a compound where at least one group is selected as formula (3) where plural R4s are selected to form a further ring, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
	Regarding claim 2, two or more Ar1 to A4 may be the heterocyclic group (2) or (3) having a heteroatom O or S (see par. 17-19).
Regarding claims 3, 12, and 13 the ring group formed by multiple R4s may be a phenyl (see par. 32).
Regarding claim 4, Yabunouchi h may be 0 (see par. 32).
Regarding claim 5, Yabunouchi a and b may be one (see par. 11).
Regarding claims 6-7, Yabunouchi Ar1 to Ar4 that are not formula (3) may be a substituted or non-substituted aryl or heterocyclic group (see par. 11-12 and claims 1, 2, and 5).
Regarding claims 8-13, Yabunouchi teaches the

    PNG
    media_image12.png
    98
    113
    media_image12.png
    Greyscale
group of formula (3) may be present per instant L1 and L2 and a central phenyl group is taught in formula (1)

    PNG
    media_image13.png
    96
    89
    media_image13.png
    Greyscale
per instant L3 (see par. 11).
	Regarding the device structure of instant claims 14-16, the formula (1) compounds are used in an organic layer of an organic electroluminescent device (see par. 49-53) and functional layers are disclosed (see par. 68-81).  Regarding claim 15, the compound is in at least one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0365815 A1 describes amine compounds for an organic electric element comprising dibenzofuran groups (see claims 1-3 beginning at page 49).	
US 2018/0072695 A1 describes compounds for an organic electric element comprising heterocyclic groups (see par. 77-78).
US 2020/0106021 A1 teaches amine compounds with dinaphthofuran groups (see abstract and par. 14).
WO 2018/016786 A1 discloses dibenzofuran and dibenzothiophene amine derivatives for a light emitting device (see abstract and pages 11-15).
The references are considered relevant to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786